DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the first ion beam angle ” and “the second ion beam angle ” in claim 1.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites “an ion beam with a beam angle ” but it is not clear if this is the same as the beam angle, or how these beam angles are related.  Claims 19-20 are rejected only for their dependence on claim 18.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5 and 10-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of U.S. Patent No. 10,302,826 B1 (hereinafter Meyer Timmerman Thijssen or MTT).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 5 of Meyer Timmerman Thijssen teaches a grating forming method, comprising projecting an ion beam towards a substrate positioned on a platen, the ion beam being at an ion beam angle  relative to a surface normal of the substrate (contact grating material at ion beam angle , claim 1), wherein a first portion of the grating to be formed on the substrate is positioned at a first rotation angle 1 between the ion beam and a first grating vector of one or more first fins (implicitly a grating includes fins) to be formed by the ion beam contacting the first portion, the first rotation angle selected to form the one or more fins with a first slant angle ’1 (first slant angle ’ of first grating, MTT claim 1), a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fin to be formed by the ion beam contacting the second portion, and the second rotation angle 2 is selected to form the one or more second fins of the grating with a second slant angle ’2  different than the first slant angle ’1 (second slant angle of second grating, MTT claim 5).
Regarding claim 2, Meyer Timmerman Thijssen claim 5 does not teach or suggest changing the ion beam angle, so it would be obvious to have it be the same for forming the first and second fins.
Regarding claims 3-4 and 5, Meyer Timmerman Thijssen claim 8 teaches moving the platen along an x-axis (scanning direction can arbitrarily be considered x-direction) and tilting the platen relative to a z-direction (tilting first substrate at tilt angle ).
Regarding claim 10, claim 5 of Meyer Timmerman Thijssen teaches a grating forming method, comprising projecting an ion beam towards a substrate positioned on a platen, the ion beam being at an ion beam angle  relative to a surface normal of the substrate (contact grating material at ion beam angle , claim 1), wherein a first portion of the grating to be formed on the substrate is positioned at a first rotation angle 1 between the ion beam and a first grating vector of one or more first fins (implicitly a grating includes fins) to be formed by the ion beam contacting the first portion, the first rotation angle selected to form the one or more fins with a first slant angle ’1 (first slant angle ’ of first grating, MTT claim 1), and rotating the substrate such that a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fins to be formed by the ion beam contacting the second portion, and the second rotation angle 2 is selected to form the one or more second fins of the grating with a second slant angle ’2  different than the first slant angle ’1 (second slant angle of second grating, MTT claim 5).
Regarding claim 11, Meyer Timmerman Thijssen claim 5 does not teach or suggest changing the ion beam angle, so it would be obvious to have it remain static.
Regarding claims 12 and 13, Meyer Timmerman Thijssen claim 8 teaches moving the platen along an x-axis (scanning direction can arbitrarily be considered x-).
Regarding claim 14, Meyer Timmerman Thijssen claim 8 teaches that the platen is movable relative to the ion beam to form the one or more first fins and the one or more second fins at a first and second tilt angle 
Regarding claim 15, Meyer Timmerman Thijssen claim 5 does not teach or suggest changing the ion beam angle, so it would be obvious to have it remain static.
Regarding claims 16 and 17, Meyer Timmerman Thijssen claim 8 teaches moving the platen along an x-axis (scanning direction can arbitrarily be considered x-direction) and tilting the platen relative to a z-direction (tilting first substrate at tilt angle ).
Regarding claim 18, claim 8, of Meyer Timmerman Thijssen teaches a grating forming method, comprising positioning a first portion of a substrate retained on a platen in the path of an ion beam with a beam angle  (claim 8), the substrate having a grating material disposed thereon, the ion beam configured to contact the grating material at an ion beam angle  relative to a surface normal of the substrate (contact grating material at ion beam angle , claim 1) and form one or more first fins in the grating material, rotating the substrate retained on the platen about the axis of the platen to form a first rotation angle  between the ion beam and a first grating vector of one or more first fins (implicitly a grating includes fins) , the first fins having a first slant angle ’ relative to the surface of the substrate,(first slant angle ’ of first grating, MTT claim 1), positioning a second portion of the substrate in the path of the ion beam configured to form one or more fins in the grating material, and rotating the substrate about the axis of the platen   between the ion beam and the grating vector of the one or more second fins, the one or more second fins having a second slant angle ’  relative to the surface normal of the substrate (second slant angle of second grating, MTT claim 5).
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16/656,798 (reference application, hereinafter MTT ‘798). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 5 of MTT ‘798 teaches a grating forming method, comprising projecting an ion beam towards a substrate positioned on a platen, the ion beam being at an ion beam angle  relative to a surface normal of the substrate (first ion beam angle, claim 1), wherein a first portion of the grating to be formed on the substrate is positioned at a first rotation angle 1 between the ion beam and a first grating vector of one or more first fins (claim 4, implicitly a grating includes fins) to be formed by the ion beam contacting the first portion, the first rotation angle selected to form the one or more fins with a first slant angle ’1 (first slant angle ’ of first grating, claim 1), a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fin to be formed by the ion beam contacting the second portion, and the second rotation angle 2 is selected to form the one or more second fins of the grating with a second slant angle ’2  different than the first slant angle ’1 (second slant angle of second grating, claim 5).
Regarding claim 10, claim 5 of MTT ‘798 teaches a grating forming method, comprising projecting an ion beam towards a substrate positioned on a platen, the ion beam being at an ion beam angle  relative to a surface normal of the substrate (claim 1), wherein a first portion of the grating to be formed on the substrate is positioned at a first rotation angle 1 between the ion beam and a first grating vector of one or more first fins (claim 4) to be formed by the ion beam contacting the first portion, the first rotation angle selected to form the one or more fins with a first slant angle ’1 (first slant angle of first grating, claim 1), and rotating the substrate such that a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fins to be formed by the ion beam contacting the second portion, and the second rotation angle 2 is selected to form the one or more second fins of the grating with a second slant angle ’2  different than the first slant angle ’1 (second slant angle of second grating, claim 5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 16 of copending Application No. 17/037,935 (reference application, hereinafter Olson) in view of Meyer Timmerman Thijssen (US 10,302,826 B1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 15 of Olson teaches a grating forming method, comprising projecting an ion beam towards a substrate, the ion beam being at an ion beam angle  relative to a surface normal of the substrate, wherein a first portion of the 1 between the ion beam and a first grating vector of one or more first fins to be formed by the ion beam contacting the first portion, the first rotation angle selected to form the one or more fins with a first slant angle ’1, a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fin to be formed by the ion beam contacting the second portion, and the second rotation angle 2 is selected to form the one or more second fins of the grating with a second slant angle ’2  different than the first slant angle ’1.
Olson does not teach that the substrate is on a platen.
Meyer Timmerman Thijssen teaches an ion beam etching method with a substrate on a platen (claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to position the substrate of Olson on a platen as taught by Meyer Timmerman Thijssen, in order to provide support for the substrate in a known manner.
Regarding claim 2, claim 16 of Olson teaches that the ion beam angle for forming the one or more first fins and the one or more second fins is the same.
Regarding claim 10, claim 15 of Olson teaches a grating forming method, comprising projecting an ion beam towards a substrate positioned on a platen, the ion beam being at an ion beam angle  relative to a surface normal of the substrate, wherein a first portion of the grating to be formed on the substrate is positioned at a first rotation angle 1 between the ion beam and a first grating vector of one or more first fins to be formed by the ion beam contacting the first portion, the first rotation angle selected ’1, and rotating the substrate such that a second portion of the grating to be formed on the substrate is positioned at a second rotation angle 2  between the ion beam and a second grating vector of one or more second fins to be formed by the ion beam contacting the second portion, and the second rotation angle 2 is selected to form the one or more second fins of the grating with a second slant angle ’2  different than the first slant angle ’1.
Olson does not teach that the substrate is on a platen.
Meyer Timmerman Thijssen teaches an ion beam etching method with a substrate on a platen (claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to position the substrate of Olson on a platen as taught by Meyer Timmerman Thijssen, in order to provide support for the substrate in a known manner.
Regarding claim 11, claim 16 of Olson teaches that the ion beam angle remains static (angle for forming the one or more first fins and the one or more second fins is the same).
Claims 6-9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 8 of Meyer Timmerman Thijssen in view of Radovanov (US 8,519,353 B2).
Claims 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of MTT ‘789 in view of Radovanov.
Claims 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Olson in view of MTT and in further view of Radovanov.

Regarding claims 6-8, claim 5 of MTT (or claim 5 of MTT’ 789, or claim 15 of Olson in view of MTT) teaches all the limitations of claim 1 as described above.  The prior claims do not teach bending the ion beam relative to the platen, or that the bending comprises moving one or more pairs of electrodes relative to the ion beam, or that the one or more electrodes comprise a plurality of entrance electrodes, a plurality of suppression electrodes and a plurality of exit electrodes positioned downstream of the suppression electrodes.
Radovanov teaches an ion beam system which can bend an ion beam (by energy filter 700, fig. 7) by moving one or more pairs of electrodes relative to the ion beam (by chassis 718, col. 10 lines 54-63) and wherein the electrodes comprise entrance electrodes (706), suppression electrodes (714 and 716) and exit electrodes (708) downstream of the entrance electrodes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ion beam system of MTT, MTT ‘789 or Olson to have the energy filter of Radovanov, in order to controllably adjust the energy of an ion beam while deflecting it towards a substrate in a known manner with no unexpected result. 
Regarding claim 9, claim 5 of MTT (or claim 5 of MTT’ 789, or claim 15 of Olson in view of MTT) teaches all the limitations of claim 1 as described above.
Regarding claims 19-20, claim 8 of MTT teaches all the limitations of claim 18 as described above.  
The prior claims do not teach that the ion beam is bent relative to the platen, or is produced by an ion beam source having a plurality of electrodes positioned along a 
Radovanov teaches an ion beam system which bends a beam relative to a stage, having an ion beam source (fig. 1) with a plurality of electrodes (deflection electrodes 28) for providing a desired beam angle by varying a voltage to the electrodes (col. 3 lines 1-25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of MTT, MTT ‘789 or Olson to have the ion source with deflection electrodes for bending the beam and providing a desired beam angle as taught by Radovanov, in order to provide focusing and deflection of the ion beam in a known manner with no unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID E SMITH/Examiner, Art Unit 2881